Citation Nr: 0106881	
Decision Date: 03/08/01    Archive Date: 03/16/01	

DOCKET NO.  99-04 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1953 to 
November 1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO), which found that the veteran had not 
submitted new and material evidence such as to reopen a 
previously denied claim of entitlement to service connection 
for disabilities of the feet.  


REMAND

In a statement dated in February 2000, the veteran argued 
that a January 1956 RO rating action, which denied his 
initial claim for service connection for a foot condition, 
was in error.  The Board must liberally construe the 
veteran's pleadings and consider all issues that are 
reasonably raised.  See EF v. Derwinski, 1 Vet. App. 3245, 
326 (1991).  Construed liberally it appears that the veteran 
has raised the issue of clear and unmistakable error (CUE) in 
the January 1956 RO rating action.  This issue is 
inextricably intertwined with the issue currently before the 
Board and must be adjudicated prior to appellate 
consideration of the new and material evidence issue.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 ___ (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the VA regional office has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In light of the provisions of the VCAA and the veteran's 
contentions, the veteran's claim must be REMANDED for further 
development.  

1.  The RO should adjudicate the issue of 
whether clear and unmistakable error 
exists in the January 1956 rating 
decision.  If the RO finds that the 
January 1956 rating decision was not 
clearly and unmistakably erroneous, the RO 
should notify the veteran of the adverse 
determination and provide him with 
notification of his appellate rights.  If 
the veteran submits a notice of 
disagreement, a statement of the case 
should be provided.  If, and only if, a 
timely substantive appeal is filed, this 
issue should be certified to the Board for 
appellate consideration.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA),  Pub. L. No. 106-475 are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letters 00-87, 00-92, and 01-02, 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered. 

3.  Upon completion of the requested 
development of the record, and after 
ensuring full compliance with the VCAA, 
and if the CUE claim is denied, the RO 
should then readjudicate the claim of 
whether new and material evidence has been 
submitted to reopen a claim for service 
connection for a bilateral foot 
disability.  If the action taken remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished a supplemental statement of the 
case that includes all of the law and 
regulations pertaining to finality.  They 
should then be given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



